DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 34 allowed.
The following is an examiner’s statement of reasons for allowance:
Rubin et al. (US 2013/0279392), Rubin et al. (US 2013/0279491), Grigsby et al. (US 8,682,004), and Montague (US 2002/0026266) all teach vehicle-to-vehicle (V2V) communications.  The prior art of record, however fails to teach or render obvious the following features:
each of the plurality of timeslots of the frame comprising a slow pipe, a fast pipe and the beacon pipe, said slow pipe being dedicated to one node of the plurality of nodes in the group of radios, said fast pipe comprising a plurality of slices, each of the plurality of nodes corresponding to a respective one of the plurality of slices; assigning to the second radio, by the first radio, the first timeslot node identifier of the unassociated node to form a first node corresponding to the first timeslot communicating slow pipe data from the second radio to the group of radios during the slow pipe of the first timeslot: and communicating first fast pipe data from the first radio to the group of radios and second fast pipe data during different slices of the plurality of slices of the fast pipe of the first timeslot/said first radio configured to assign the second radio the first node identifier of the unassociated node to form a first node corresponding to the first timeslot said second radio configured to communicate slow pipe data from the second radio to the group of radios during the slow pipe of the first timeslot; said first radio configured to communicate first fast pipe data to the group of radios during a first slice of the plurality of slices of the fast pipe of the first timeslot; and said second radio configured to communicate second fast pipe data to the group of radios during a second slice of the plurality of slices of the fast pipe of the first timeslot
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deasy et al. (US 2013/0130653) Section 0022 teaches the use of embedded multimedia controller memory (eMMC), Lee et al. (US 2016/0093216) Section 0008 teaches a controller area network (CAN), and Edwards et al. (US 2009/0167521) Section 0029 teaches a frequency or channel hopping table, all of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 22, 2022